DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 8, the phrase “vertical to the horizontal direction” does not carry meaning. The relevant direction has already been defined as ‘vertical’. It appears that the applicant intended to define the vertical direction as ‘perpendicular to the horizontal direction’ and for purposes of compact prosecution the claim will be so interpreted.
In claims 1 and 8, it is not clear what direction “inward of the one of the plurality of the bent portions” might mean as inward and outward directions have not been defined and inward would require another point besides the bent portions itself to define a direction relative to.
In the final two lines of claim 1, it is unclear what it might mean for the offset portion to be inward of the pair of slits in the horizontal direction. Inward in relation to what? The slits provide a single reference point, but it is unknown which direction relative to the slits can be deemed “in” and which “out”. The figures to not appear to shed light on this.
In claim 5, the metes and bounds of “a longitudinal direction” are unclear. Firstly, the claim does not state what the longitudinal direction is in relation to, i.e. the longitudinal direction of a particular tube. Secondly, as each of the three cardinal directions have previously been defined as “vertical” for the z, “horizontal” for the y, and “width” for the x, it is not clear what type of other, angled direction is intended based on the disclosure or the claim. Finally, this same limitation states that the fins are 
Regarding claim 6, suffers from similar ambiguities based on its dependence from claim 5 and the use of the same language.
Claims 2-7 and 9 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brost (DE 10 2006 000 634 A1).

Regarding claim 1, Brost teaches a heat exchanger (Para. [0018]) for heat exchange between a heat medium (within the tubes; Para. [0018]) and air (Para. [0018]) comprising: a plurality of rubes each having a tubular shape (Para. [0018]) with the heat medium flowing inside the tubes (Para. [0018]) and extending in a horizontal direction (within the planes E1 and E2; left-right in Fig. 1; while the orientation of the tubes’ length to width directions is not specifically defined, they must extend in the planes E1 and E2 in both directions and left-right is chosen to be horizontal); a plurality of fins (1) each disposed between adjacent tubes (the tubes are laid in planes E1 and E2) in a vertical direction (direction of H; Fig. 3) perpendicular to the horizontal direction (the horizontal direction is within the planes E1 and E2, 

Brost further teaches that:
a direction in which the air flows along the plurality of fins (see arrow in Fig. 2) is defined as a width direction; each of the plurality of tubes has an end in the width direction (the tubes are laid within the planes E1 and E2 and are not infinite, therefore they have an end in that direction); and at least one of the pairs of slits defining the offset portion is located inward of the end of the plurality of tubes in the width direction (the tubes extend along the entirety of surfaces 2 and 3 as these are the attachment surfaces, see Para. [0018]; therefore all of the illustrated slits except for the two at the extremities in the width direction meet the criterion), per claim 2;
each fin has a contact area in contact with the adjacent ones of the plurality of tubes (areas 2 and 3; see Para. [0018]), and the offset portions are overlapped with the contact area in the width direction (see Fig. 2), per claim 3; 

the offset portions include a first offset portion located near the lower bent portions (see Figs. 2-3; any of the vertically lower 11) and a second offset portion located near the upper bent portions (see Figs. 2-3; any of the vertically upper 11); each of the fins is divided into two sections by a centerline in a longitudinal direction (the same direction as the width direction) and the first and second offset portions are located in opposite of the two sections (the centerline divides the fin evenly into vertically upper and lower halves), per claim 5; 
as a result of the limitations of claim 5 above, the distance between the centerline and each of the offsets will be identical, per claim 6;
the bent portions are a plurality of upper (see Fig. 2; 20 in the upper vertical direction) and lower (see Fig. 2; 20 in the lower vertical direction) bent portions near upper (along E1) and lower (along E2) tubes, and the offset and pair of slits are formed near one of the lower bent portions (any of the vertically lower slits 10 and offsets 11 in Figs. 2-3), per claim 7; 
louvers (13) are formed for the air to pass through in each of the flat plate portions (1) and located downstream of the offset portion (any louver downstream in the airflow direction indicated in Fig. 2 of any offset in Fig. 2 is valid), the louvers are open in an opening direction (the louvers are open to airflow in the horizontal direction; see Figs. 2-3) and the offset portion is formed by having the portion of the fins between the slits (10) recessed in the opening direction (see Fig. 1), per claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brost in view of Huang (US 7,913,750).

Regarding claim 8, Brost teaches a heat exchanger (Para. [0018]) for heat exchange between a heat medium (within the tubes; Para. [0018]) and air (Para. [0018]) comprising: a plurality of rubes each having a tubular shape (Para. [0018]) with the heat medium flowing inside the tubes (Para. [0018]) and extending in a horizontal direction (within the planes E1 and E2; left-right in Fig. 1; while the orientation of the tubes’ length to width directions is not specifically defined, they must extend in the planes E1 and E2 in both directions and left-right is chosen to be horizontal); a plurality of fins (1) each disposed between adjacent tubes (the tubes are laid in planes E1 and E2) in a vertical direction (direction of H; Fig. 3) perpendicular to the horizontal direction (the horizontal direction is within the planes E1 and E2, though not entirely constrained is perpendicular to the vertical); wherein each of the fins is corrugated 
Brost does not teach that the offset portion (11) is tilted relative to the width direction.
Huang teaches that corrugated fins (20) with offset portions (58) may have the offsets oriented orthogonal to the direction of airflow as taught by Brost (Fig. 5) or offset and an angle to the direction of airflow (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Brost with the offset at an angle to the width direction, as taught by Huang, in order to assist in guiding fluid flowing along the width direction through the louvers (see Huang Col. 3:15-17). As a natural consequence, all fluids flowing along the width direction, including any water, would be thus guided to the openings between slits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763